Citation Nr: 0201305	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In the decision, the RO denied service 
connection for a bilateral knee disorder.  A hearing was held 
at the RO in November 2001 before the undersigned Member of 
the Board.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The  veteran has bilateral degenerative joint disease of 
the knees which was first noted in service.


CONCLUSION OF LAW

Bilateral degenerative joint disease of the knees was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded a 
disability evaluation examination by the VA to assess the 
nature of his disabilities.  With regard to the adequacy of 
the examination, the Board notes that the examination report 
reflects that the examiner recorded the past medical history, 
noted the veteran's current complaints, conducted an 
examination, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the service medical records, the examination 
reports, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

During the hearing held in November 2001, the veteran 
testified that he suffered from knee problems which started 
in service.  He stated that he first developed symptoms 
affecting his knees in service around 1987.  He said that he 
mostly treated the symptoms himself by using sports creams 
and heating pads.  He also reported that he was seen by a 
doctor in service who diagnosed degenerative joint disease of 
the knees.  He said that he continued to experience flare-ups 
of the disorder after service, and that he had symptoms such 
as stiffness and throbbing.

The veteran's service medical records show that in February 
1998 he reported a complaint of having knee pain for a few 
years.  On examination, there was no joint swelling, or 
redness.  There was a full range of active motion.  There was 
no tenderness around the joint.  The assessment was 
degenerative joint disease bilateral painful arthritis 
bilateral knees.  He was instructed to do physical therapy 
and take nonsteroidal anti-inflammatory medications if 
needed.  

The report of a medical history given by the veteran in March 
1998 for the purpose of his separation from service shows 
that he gave a history of having swollen or painful joints.  
On a separate sheet, it was noted that this referred to 
having problems with his knees feeling cold and painful.  A 
series of knee X-rays was ordered, but the report of the 
results of such X-rays is not of record.  A service medical 
record dated in June 1998 shows that the veteran again 
reported having knee pain.  

In July 1998, the veteran filed a claim for service 
connection for disabilities including knees that get cold, 
stiff and painful.  The report of a joints examination 
conducted by the VA a few months after service in November 
1998 shows that the veteran reported having bilateral knee 
pain since 1994.  He said that he had been running every week 
for the past 30 years as part of the requirements of the 
Marine Corps.  He said that he had sore and cold feeling 
knees at the end of the day.  He also reported having 
episodes of giving away approximately 8 to 12 times per year.  
Following examination, the pertinent diagnosis was bilateral 
knee pain.  X-rays were negative for abnormality.  In an 
addendum, the examiner indicated that the veteran had 
bilateral knee pain with excessive use such as running more 
than three miles or walking more than five miles, but that no 
pathology was identified.  

The Board finds that there is evidence which supports the 
veteran's claim and evidence which weighs against the claim.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that bilateral degenerative joint disease of the 
knees was first manifest during service when the veteran 
reported complaints of knee pain.  Accordingly, the Board 
concludes that bilateral degenerative joint disease of the 
knees was incurred in service.


ORDER

Service connection for bilateral degenerative joint disease 
of the knees is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

